Citation Nr: 1125197	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  08-22 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left foot disorder, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a right foot disorder, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to October 1992 and from March 3, 2000, to March 24, 2000.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, inter alia, denied the issues currently on appeal.

In August 2009, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO (Travel Board hearing).  The transcript of the hearing has been associated with the claims file and has been reviewed.

This case was initially before the Board in December 2009, at which time it disposed of other issues and remanded the issues currently on appeal for further evidentiary development.  In March 2011, the Board again remanded this case for compliance with its December 2009 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Subsequently, in a December 2009 rating decision, the RO granted service connection for limitation of flexion of the left knee at a 20 percent disability rating, effective December 13, 2006.  The Veteran did not appeal either the initial rating or effective date assigned for that condition.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the Veteran must separately appeal these downstream issues).  Therefore, that issue is not before the Board.

In May 2011, the Veteran submitted additional evidence in the form of a request for another VA examination.  This evidence was not submitted with a waiver of RO consideration; however, because this evidence is duplicative of previously submitted evidence; therefore, the Veteran would not be prejudiced by the Board's initial consideration of this evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2010).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The probative and persuasive evidence of record does not relate the Veteran's left foot disorder to his military service or to a service-connected disability.

2.  The probative and persuasive evidence of record does not relate the Veteran's right foot disorder to his military service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  A left foot disorder was not incurred in, or aggravated by, active military service, nor was it caused or aggravated by service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310 (2010).

2.  A right foot disorder was not incurred in, or aggravated by, active military service, nor was it caused or aggravated by service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it is noted that all the evidence in the Veteran's claims file has been thoroughly reviewed.  While an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  The Veteran must not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The Veteran contends that his left foot and right foot disorders are proximately related to his service-connected bilateral knee, left hip, right ankle, and lumbar spine disabilities.  Specifically, he argues that his service-connected disabilities cause "altered biomechanics" that have resulted the claimed disorders.

Service Connection Claims

Service connection may be established for a disability resulting from diseases or injuries that are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  See 38 C.F.R. § 3.310(a). Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In relevant part, the Veteran asserts that his left foot and right foot disorders are related to, caused by, or proximately due to, his service-connected bilateral knee, left hip, right ankle, and lumbar spine disabilities.  At the outset, it is noted that the Veteran has asserted, and the evidence also shows, that these disorders are not directly related to his military service.  See the Veteran's statement dated in December 2010; 38 C.F.R. § 3.303.  See also December 2006 VA examination report, addressing direct service connection.  Accordingly, service connection for these disorders, on a direct basis, is not warranted and no additional consideration in this regard is needed.  Thus, the analysis below discusses the Veteran's assertions based on entitlement to service connection as secondary to service-connected disability.

Left Foot

The first post-service evidence of a left foot disorder is noted in an August 2006 VA outpatient treatment record; at that time, the Veteran complained of ongoing problems with his feet.  The evidence reflects a diagnosis of mild plantar fasciitis that was unlikely to be the source of the Veteran's pain.  A December 2006 VA outpatient treatment record also noted an assessment of arthritis in the feet.  A December 2006 VA examination report also provides assessments of plantar faciitis bilaterally and moderate bilateral symmetric pes planus.  The Board notes that, while subsequent VA examinations dated in February 2009 and April 2011 have shown no evidence of a left foot disorder, the aforementioned diagnoses were made during the course of the appeal period.  Therefore, these disorders are considered to exist for the purposes of adjudicating the Veteran's claim for service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  

However, despite evidence of current disorders, the probative and persuasive evidence of record does not show that the Veteran's left foot disorder is proximately related to a service-connected disability.  In this regard, a November 2006 VA examiner found moderate bilateral symmetric pes planus of hereditary origin, neither caused by nor progressed by military service, and plantar fasciitis bilaterally, with contributory tight gastroc-soleus complex bilaterally and some pattern of tendo Achilles tendinitis bilaterally and symmetrically mild and associated with equinus.  The VA examiner further stated, in pertinent part, that he did not "find a significant contribution to these foot pathologies from his other systemic complaints."  However, the Board finds this opinion to be inadequate as service connection on a secondary basis includes aggravation, of which this examiner failed to discuss, and the contribution of the service-connected disorder to the nonservice-connected disorder does not need to be "significant" for service connection to be warranted.  38 C.F.R. § 3.310.  

Additionally, an August 2008 VA opinion indicated that it was likely that the Veteran's service-connected disabilities, because of altered biomechanics, caused secondary problems with his bilateral feet.  However, "problems" is not a diagnosis; it is unclear whether the VA medical professional meant one or more specific disorders, or simply pain, which alone is not a disorder for which service connection can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  Thus this opinion is of no probative value.

Additionally, it was the finding of the February 2009 VA examiner that he could not provide any diagnosis, as there were no abnormal clinical or radiologic findings. However, this examiner also noted bilateral heel spurs seen on X-rays, and indicated only that the heel spurs are more likely than not asymptomatic as the Veteran described foot pain and not heel pain, as well as the fact that there was no tenderness to palpation of either heel or foot noted on examination.  There was no opinion provided with regard to any relationship between the heel spurs found and the Veteran's service-connected disabilities.  Therefore, the Board also finds this examination to be inadequate.  

The evidence of record also includes the September 2009 finding of a VA medical professional who concluded that the Veteran's lumbar spine radiculopathy may have been the cause of his symmetrical foot pain.  However, a separate disability has not been diagnosed, and as noted above, pain alone is not a disorder for which service connection can be granted.  Sanchez-Benitez, 13 Vet. App. at 285.  

In April 2010, a VA examiner reiterated the opinion of the November 2006 VA examiner that "the original disposition of pes planus of hereditary origin, not caused by military service and not significantly advanced by military service beyond normal life progression, remains unchanged."  He also reiterated the diagnosis of plantar fasciitis bilaterally, and indicated that this diagnosis also was not related to the Veteran's military service as he separated from service in 1992, and did not develop these symptoms until 14 years following service.  In this case, the Board also finds this opinion to be of limited weight as there is no discussion of service connection on a secondary basis.

Finally, a recent VA examiner in April 2011 indicated that pes planus is not present, judged by weight-bearing X-rays; however, symptoms compatible with plantar fasciitis were found, but without supporting physical findings.  The VA examiner provided a diagnosis of bilateral foot pain.  He further indicated that as pes planus does not exist, it cannot be secondary to any service-connected disabilities.  With regard to plantar fasciitis, the VA examiner noted that the diagnosis is purely a clinical one based on subjective complaints.  He noted that the Veteran complained of heel pain in the soles of both feet when walking; however, he had no objective findings such as pain with forced dorsiflexion of the toes, which stretches the plantar fascia.  Given the Veteran's history of multiple complaints and pain behavior, as well as his physical examination, which showed no pain with ambulation and a brisk normal gait, the examiner indicated it was very unlikely that the Veteran had plantar fasciitis.  Nevertheless, the examiner re-examined the Veteran's back, right hip, and both knees, noting again he had a very brisk gait and full range of motion of his knees, ankles, and hips.  Range of motion testing of the lumbar spine was met with pain behavior.  The VA examiner also noted that magnetic resonance imaging (MRI) and X-rays taken of the Veteran's spine were normal, and that X-rays taken of the knees, hips, and ankles were all normal.  
  
The Board finds that the April 2011 VA opinion has more probative value than the aforementioned opinions.  In addition to providing a clearer, more substantive rationale, the April 2011 VA examiner also re-examined the Veteran's knees, left hip, and lumbar spine to better ascertain the relationship between the service-connected disabilities and the alleged left foot disorder.  Furthermore, his opinion addressed secondary service connection specifically, and he provided a nexus statement concerning the Veteran's alleged left foot disorder and his other service-connected disabilities, as opposed to the Veteran's foot "problem."  On this basis, the Board finds that service connection for a left foot disorder is not warranted.

Because the probative and persuasive evidence does not relate the Veteran's left foot disorder to his military service or to a service-connected disability, the preponderance of the evidence is against his claim for service connection.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Foot

The first post-service evidence of a right foot disorder is noted in a January 2001 private outpatient treatment record; at that time, the evidence reflected a diagnosis of right foot plantar fasciitis.  An April 2001 VA X-ray taken of the right foot revealed degenerative changes of the interphalangeal joints and first metatarsophalangeal joint, as well as calcific density in the medial aspect of the right first metatarsophalangeal joint.  A December 2006 VA examination report also provides assessments of plantar faciitis bilaterally and moderate bilateral symmetric pes planus.  The Board notes that, while subsequent VA examinations dated in February 2009 and April 2011 have shown no evidence of a right foot disorder, the aforementioned diagnoses were made during the course of the appeal period.  Therefore, these disorders are considered to exist for the purposes of adjudicating the Veteran's claim for service connection.  See McClain, 21 Vet. App. at 321 (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  

However, despite evidence of current disorders, the probative and persuasive evidence of record does not show that the Veteran's right foot disorder is proximately related to a service-connected disability.  In this regard, a November 2006 VA examiner found moderate bilateral symmetric pes planus of hereditary origin, neither caused by nor progressed by military service, and plantar fasciitis bilaterally, with contributory tight gastroc-soleus complex bilaterally and some pattern of tendo Achilles tendinitis bilaterally and symmetrically mild and associated with equinus.  The VA examiner further stated, in pertinent part, that he did not "find a significant contribution to these foot pathologies from his other systemic complaints."  However, the Board finds this opinion to be inadequate as service connection on a secondary basis includes aggravation, of which this examiner failed to discuss, and the contribution of the service-connected disorder to the nonservice-connected disorder does not need to be "significant" for service connection to be warranted.  38 C.F.R. § 3.310.  

Additionally, an August 2008 VA opinion indicated that it was likely that the Veteran's service-connected disabilities, because of altered biomechanics, caused secondary problems with his bilateral feet.  However, as discussed above, "problems" is not a diagnosis.  It is unclear in this case whether the VA medical professional meant one or more specific disorders, or simply pain, which alone is not a disorder for which service connection can be granted.  Sanchez-Benitez, 13 Vet. App. at 285.   

Subsequently, a February 2009 VA examiner indicated that he could not provide any diagnosis, as there were no abnormal clinical or radiologic findings.  However, this examiner also noted bilateral heel spurs seen on X-rays taken of the feet, and indicated only that the heel spurs are more likely than not asymptomatic as the Veteran described foot pain and not heel pain, as well as the fact that there was no tenderness to palpation of either heel or foot noted on examination.  There was no opinion provided with regard to any relationship between the heel spurs found and the Veteran's service-connected disabilities.  Therefore, the Board also finds this examination to be inadequate.  

The evidence of record also includes the September 2009 finding of a VA medical professional who concluded that the Veteran's lumbar spine radiculopathy may have been the cause of his symmetrical foot pain.  However, as already noted, a separate disability has not been diagnosed and pain alone is not a disorder for which service connection can be granted.  Sanchez-Benitez, 13 Vet. App. at 285.  

In April 2010, a VA examiner reiterated the opinion of the November 2006 VA examiner that "the original disposition of pes planus of hereditary origin, not caused by military service and not significantly advanced by military service beyond normal life progression, remains unchanged."  He also reiterated the diagnosis of plantar fasciitis bilaterally, and indicated that this diagnosis also was not related to the Veteran's military service as he separated from service in 1992, and did not develop these symptoms until 14 years following service.  In this case, the Board also finds this opinion to be of limited weight as there is no discussion of service connection on a secondary basis, which is the theory on which the Veteran made his claim concerning his right foot.

Finally, a recent VA examiner in April 2011 indicated that pes planus is not present, judged by weight-bearing X-rays; however, symptoms compatible with plantar fasciitis were found, but without supporting physical findings.  The VA examiner provided a diagnosis of bilateral foot pain.  He further indicated that as pes planus does not exist, it cannot be secondary to any service-connected disabilities.  With regard to plantar fasciitis, the VA examiner noted that the diagnosis is purely a clinical one based on subjective complaints.  He noted that the Veteran complained of heel pain in the soles of both feet when walking; however, he had no objective findings such as pain with forced dorsiflexion of the toes, which stretches the plantar fascia.  Given the Veteran's history of multiple complaints and pain behavior, as well as his physical examination, which showed no pain with ambulation and a brisk normal gait, the examiner indicated it was very unlikely that the Veteran had plantar fasciitis.  Nevertheless, the examiner re-examined the Veteran's back, right hip, and both knees, noting again he had a very brisk gait and full range of motion of his knees, ankles, and hips.  Range of motion testing of the lumbar spine was met with pain behavior.  The VA examiner also noted that magnetic resonance imaging (MRI) and X-rays taken of the Veteran's spine were normal, and that X-rays taken of the knees, hips, and ankles were all normal.  
  
The Board again finds that the April 2011 VA opinion has more probative value than the aforementioned opinions.  As discussed previously, in addition to providing a clearer, more substantive rationale, the April 2011 VA examiner also re-examined the Veteran's knees, left hip, and lumbar spine to better ascertain the relationship between the service-connected disabilities and the alleged right foot disorder.  Furthermore, his opinion addressed secondary service connection specifically, and he provided a nexus statement concerning the Veteran's alleged right foot disorder and his other service-connected disabilities, as opposed to the Veteran's foot "problem."  On this basis, the Board finds that service connection for a right foot disorder is not warranted.

Because the probative and persuasive evidence does not relate the Veteran's right foot disorder to his military service or to a service-connected disability, the preponderance of the evidence is against his claim for service connection.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 49.  

VA's Duties to Notify and to Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A letter dated in November 2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and of the disability rating in the November 2006 letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA); therefore, the RO's failure to request and obtain any relevant SSA records was not in error.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in November 2006, February 2009, April 2010, and April 2011.  

At this time, the Board acknowledges that the Veteran has argued that the April 2011 VA examination was inadequate, unfair, and inaccurate.  The Veteran maintains that the April 2011 VA examiner ignored him when he indicated he was unable to follow directions from the examiner due to pain.  However, the April 2011 VA examination report does not reflect that this examination was inadequate for adjudicative purposes.  Specifically, the report shows that the examiner followed examination protocol in examining the Veteran, and offered full medical opinions with rationales based on review of the Veteran's claims file.  38 C.F.R. 
§ 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Moreover, the Veteran has not pointed to any evidence in the record that would cast doubt upon the examiner's competence and qualifications, or alleged inappropriate behavior.

There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

Finally, the Board also finds that the RO has complied with its remand directives.  In this regard, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, in its March 2011 remand, the RO was instructed to request from the April 2011 VA examiner a clarification of his nexus opinion, in particular an opinion of whether the Veteran's bilateral foot disorders are secondary to, or aggravated by, his service-connected disabilities.  In this respect, the Veteran was provided a VA examination in April 2011, and the Board finds that the April 2011 VA examiners responded to the questions posed in its March 2011 remand.  Stegall v. West, 11 Vet. App. 268 (1998).


ORDER

Service connection for a left foot disorder is denied.

Service connection for a right foot disorder is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


